 


109 HR 4267 IH: To provide for the coordination and use of the National Domestic Preparedness Consortium by the Department of Homeland Security, and for other purposes.
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4267 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Beauprez (for himself and Mrs. Musgrave) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide for the coordination and use of the National Domestic Preparedness Consortium by the Department of Homeland Security, and for other purposes. 
 
 
1.National domestic preparedness consortium 
(a)In GeneralTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following: 
 
512.National Domestic Preparedness Consortium 
(a)In generalThe National Domestic Preparedness Consortium shall consist of— 
(1)the Center for Domestic Preparedness; 
(2)the National Energetic Materials Research and Testing Center, New Mexico Institute of Mining and Technology; 
(3)the National Center for Bio-Medical Research and Training, Louisiana State University; 
(4)the National Emergency Response and Rescue Training Center, Texas A&M University; 
(5)the National Exercise, Test, and Training Center, Nevada test site; and 
(6)the Transportation Technology Center in Pueblo, Colorado. 
(b)Use of ConsortiumTo the fullest extent possible, the Under Secretary for Emergency Preparedness and Response shall use the Consortium members, including the facilities, resources, and expertise of Consortium members, to support cooperative programs to achieve cost-effective delivery of equipment, technical assistance, training, and situational exercises. To maximize training accessibility, multiple facilities and expertise of the Consortium members shall be used, requiring parallel efforts to be coordinated between the Department and Consortium members. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as necessary to carry out this section.. 
(b)Technical and Conforming Amendment 
(1)Table of contentsThe table of contents under section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the item relating to section 509 the following: 
 
 
Sec. 510. Procurement of security countermeasures for strategic national stockpile. 
Sec. 511. Urban and other high risk area communications capabilities. 
Sec. 512. National Domestic Preparedness Consortium.. 
(2)RedesignationThe second section 510 of the Homeland Security Act of 2002 (6 U.S.C. 321) (relating to urban and other high risk area communications capabilities) is redesignated as section 511. 
 
